Title: From James Madison to Joseph Chew, 29 February 1792
From: Madison, James
To: Chew, Joseph


Dear Sir
Philada. Feby. 29. 1792
Your favor of the 2d. instant came duly to hand a few days ago: Your preceding one of the 13th. July to my father was recd. by him whilst I was in Virginia last fall. I know it was his intention to answer it, and if I can trust my memory, think he did so. Sure I am that if he did not the omission was not occasioned by any decay of his friendship & affection to you. I recollect also that he meant not long ago to write again, and forward his letter thro’ me during my stay in this City. I have not however red. the letter, owing either to miscarriage, or circumstances which may have prevented him; among which may be included the frequent interruptions of his health which I understand he has suffered in the course of the Winter. My Mother’s health, which has been so long, and dangerously attacked, I have the pleasure to hear, has been unexpectedly, and almost perfectly restored. With respect to your other friends, I am not able to give such particular information as would be desireable. Your brother Larkin I believe continues as he has been. Your Sister Bitty is among her friends in Orange. Your Sister Taylor is still living in Kentucky, and with her family was doing well last fall. The only death I recollect is that of your uncle George Taylor who was carried off last fall by a complaint allied to his advanced years.
It is with the sincerest concern I find that your arrangement for your sons has not had the success wished for. If I supposed that any countenance of mine could be of serv⟨ice⟩ I shd. readily co-operate for their welfare. But I can not ⟨take⟩ the risk of betraying you into other disappointments, by recommending a trial of their fortunes here, without some specific and certain prospects of business. In the common spheres of it at this place, I have little connection with persons, or knowledge of opportunities; and within the public sphere of employment, there is always such a throng of competitors, with pretensions of every sort, that a stranger under circumstancial disadvan[ta]ges, could not prudently rely on the resource.
The present Session will expire on Saturday next. The measures it has produced have made no very material change in our political arrangements. I wd. with pleasure inclose you such printed accts of our proceedings as would be acceptable; but the right of franking is so limited that I can only forward the inclosed Newspapers.
I shall write to my father immediately and let him know that I have red. the letter from you. I shall soon have an oppy. of communicating its contents in person. Be assured my dr. Sir that I shall always hear from you with pleasure & that I am with affection yrs.
Js. Madison Jr.
P. S. I have this moment red. a letter from my father, and have the pleasure to inclose it in time for the mail.
